The opinion of the court was delivered by
Scott, J. —
This was a proceeding to determine the respective rights of certain creditors of one of the respondents to a fund in the custody of the court. Said fund is the proceeds of a sale of certain property of said respondent, upon which the appellants had a lien by virtue of an attachment levy. Pending the proceedings a receiver was appointed by the court, who took possession of the property. The defendant, in the attachment suit, confessed judgment in said action in favor of the appellants, and it is claimed by the respondents that this confession of judgment had the effect of waiving the attachment lien. Under our statute no such effect would result from a confession of judgment. The lien of the attachment would still continue, and be available the same as if the cause had regularly proceeded to trial, and judgment had been rendered for the plaintiffs upon the trial.
The judgment is reversed, and the cause remanded for further proceedings.
Anders, C. J., and Dunbar, Stiles and Hoyt, JJ., concur.